     Case 2:13-cv-25040 Document 22 Filed 10/27/20 Page 1 of 6 PageID #: 1210

                 IN THE UNITED STATES DISTRICT COURT FOR
                 THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION

VERA BLOOMFIELD, et al.,

                           Plaintiffs,

v.                                                  Civil Action No. 2:13-cv-25040

ETHICON, INC., et al.,

                           Defendants.

                      MEMORANDUM OPINION AND ORDER


        On September 28, 2018, a Suggestion of Death was filed by defendants’ counsel

suggesting the death of Vera Bloomfield during the pendency of this civil action. [ECF

No. 17].

        Pursuant to Federal Rule of Civil Procedure 25(a) and Pretrial Order (“PTO”)

# 308 (Requirements for Counsel to Deceased Plaintiffs) filed in In re: Ethicon, Inc.

Pelvic Repair System Products Liab. Litig., 2:12-md-2327 [ECF No. 6218], the time

to substitute a proper party for the deceased party has expired and there has been no

motion to substitute the deceased party.

        I.    Background

        This action resides in one of seven MDLs originally assigned to me by the

Judicial Panel on Multidistrict Litigation concerning the use of transvaginal surgical

mesh to treat pelvic organ prolapse (“POP”) and stress urinary incontinence (“SUI”).

This particular case involves Florida co-plaintiffs, one of whom, Ms. Bloomfield, was

implanted at Florida Hospital Waterman with the TVT, a mesh product

manufactured by Ethicon, Inc. Short Form Compl. [ECF No. 1] ¶¶ 1-11. On

                                           1
   Case 2:13-cv-25040 Document 22 Filed 10/27/20 Page 2 of 6 PageID #: 1211

September 28, 2018, defendants’ counsel filed a Suggestion of Death noting that Ms.

Bloomfield died during the pendency of this action. [ECF No. 17].

      II.    Legal Standards

             a. Rule 25

      Rule 25 governs the process for substituting or dismissing a case after a

plaintiff has died. See Fed. R. Civ. P. 25. The rule provides:

      If a party dies and the claim is not extinguished, the court may
      order substitution of the proper party. A motion for substitution
      may be made by any party or by the decedent’s successor or
      representative. If the motion is not made within 90 days after
      service of a statement noting the death, the action by or against
      the decedent must be dismissed.

Fed. R. Civ. P. 25(a)(1). This rule also states that, “[a] motion to substitute, together

with a notice of hearing, must be served on the parties as provided in Rule 5 and on

nonparties as provided in Rule 4. A statement noting death must be served in the

same manner.” Fed. R. Civ. P. 25(a)(3). The above-mentioned 90-day clock does not

begin to run until the decedent’s successors or representatives are served with a

statement noting death. See Farris v. Lynchburg, 769 F.2d 958, 962 (4th Cir. 1985).

If the successor or representative is party to the action, service must be made on the

party’s attorney. Fed. R. Civ. P. 5(b)(1).

      Whether a claim is extinguished is determined by the substantive law of the

jurisdiction in which the cause of action arose. See Robertson v. Wegmann, 436 U.S.

584, 587 n.3 (1991) (explaining that a claim is not extinguished if the jurisdiction

allows the action to survive a party’s death). Traditionally, state statutes expressly

state whether a claim survives a deceased party and to whom survivorship is allowed.

Id. at 589. If a case includes multiple plaintiffs, the death of one plaintiff does not


                                             2
   Case 2:13-cv-25040 Document 22 Filed 10/27/20 Page 3 of 6 PageID #: 1212

cause an abatement of the claims for the remaining parties. See Fed. R. Civ. P.

25(a)(2) (“After a party’s death, if the right sought to be enforced survives only to or

against the remaining parties, the action does not abate, but proceeds in favor of or

against the remaining parties.”).

              b. PTO # 308

       In Pretrial Order (“PTO”) # 308, the court required that “[f]or any case

in which plaintiff’s counsel subsequently learns of the death of his or her client,

plaintiff’s counsel shall file the suggestion of death within 120 days of counsel’s

learning of the death.” Pretrial Order # 308, p. 3, 2:12-md-2327 [ECF No. 6218].

In addition, the court directed that

          within the same 120-day period, plaintiff’s counsel must serve
          the suggestion of death on the parties and appropriate
          nonparties as described above, and file proof of such service
          with the court. The ninety-day substitution period provided by
          Rule 25(a) will commence upon the filing and proper service of
          the suggestion of death. In the event that plaintiff’s counsel
          fails to file the suggestion of death and properly serve it on the
          appropriate nonparties, the ninety-day substitution period will
          commence 120 days after the entry of this Order or 120 days
          after counsel’s learning of the death of his or her client,
          whichever is later.

Id. at 3-4.

       While this burden is on plaintiffs’ counsel, defendants’ counsel may

also file a suggestion of death on the record. “The filing of the suggestion of

death by defendant’s counsel places plaintiff’s counsel on notice of his or her

client’s death, and therefore commences the 120-day period within which

plaintiff’s counsel must serve the suggestion of death on the appropriate

nonparties.” Id. at 4.



                                            3
   Case 2:13-cv-25040 Document 22 Filed 10/27/20 Page 4 of 6 PageID #: 1213

             c. Choice of Law

      If a plaintiff files her claim directly in the MDL in the Southern District of

West Virginia, the court consults the choice-of-law rules of the state where the

plaintiff was implanted with the product. See Sanchez v. Boston Scientific Corp.,

2:12-cv-05762, 2014 WL 202787, at *4 (S.D. W. Va. Jan. 17, 2014) (“For cases that

originate elsewhere and are directly filed into the MDL, the court will follow the

better-reasoned authority that applies the choice-of-law rules of the originating

jurisdiction, which in our case is the state in which the plaintiff was implanted with

the product.”). Ms. Bloomfield underwent implantation surgery in Florida. Thus, the

choice-of-law principles of Florida guide the court’s choice-of-law analysis.

      In tort actions, Florida adheres to the Restatement (Second) of Conflict of Laws

(“Restatement”). Bishop v. Fla. Specialty Paint Co., 389 So.2d 999 (Fla. 1980). Under

section 145 of the Restatement, the court must apply the law of the state with the

most “significant relationship to the occurrence and the parties.” Here, the plaintiff

resided in Florida, and the product was implanted in Florida. Thus, I apply Florida's

substantive law to this case.


      III.   Analysis


      The defendants filed a Suggestion of Death on September 28, 2018 noting that

Ms. Bloomfield died during the pendency of this civil action. [ECF No. 17]. Nothing

on the record suggests an effort by plaintiffs’ counsel to comply with PTO # 308.

Pursuant to Rule 25(a)(1) and PTO # 308 the time for substituting any party or non-

party for the deceased plaintiff has passed.   Rule    25(a)(1)   provides      the   sole

procedural device allowing decedent’s successor or representative to step into Ms.


                                           4
   Case 2:13-cv-25040 Document 22 Filed 10/27/20 Page 5 of 6 PageID #: 1214

Bloomfield’s shoes and pursue litigation on her behalf. See Fed. R. Civ. P. 25(a)(1) (“A

motion for substitution may be made by any party or by the decedent’s successor or

representative.”).   Neither   Mr.   Bloomfield   or   any   non-party   successor   or

representative has complied with the substitution requirements of Rule 25(a)(1)

within the time requirements as set forth in Rule 25(a) and PTO # 308. Accordingly,

the court ORDERS that the claims of Vera Bloomfield are DISMISSED without

prejudice.


      While failure to comply with Rule 25(a)(1) prevents Mr. Bloomfield from

pursuing claims on Ms. Bloomfield’s behalf, Rule 25(a)(2) does not prevent Mr.

Bloomfield from pursuing claims on his own behalf. See Fed. R. Civ. P. 25(a)(2) (“After

a party’s death, if the right sought to be enforced survives only to or against the

remaining parties, the action does not abate, but proceeds in favor of or against the

remaining parties.”). In this matter, only Mr. Bloomfield’s claim for loss of consortium

remains. Because Mr. Bloomfield’s claim for loss of consortium is derivative of Ms.

Bloomfield’s claims, which have now been dismissed, Mr. Bloomfield’s claim for loss

of consortium must be dismissed as well. Gates v. Foley, 247 So.2d 40, 45 (Fla. 1971);

ACandS, Inc. v. Redd, 703 So.2d 492, 493 (Fla. Dist. Ct. App. 1997). Accordingly, the

court ORDERS that the claim of Robert Bloomfield is also DISMISSED without

prejudice.

      IV.    Conclusion

      It is ORDERED that the claims of the plaintiffs Vera Bloomfield and Robert

Bloomfield are DISMISSED without prejudice pursuant to Rule 25(a)(1) and PTO

# 308, and this case is dismissed and stricken from the docket. Any remaining

pending motions are DENIED as moot.
                                           5
  Case 2:13-cv-25040 Document 22 Filed 10/27/20 Page 6 of 6 PageID #: 1215



      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

any unrepresented party.

                                      ENTER: October 27, 2020




                                        6
